Citation Nr: 0310852	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound to the left wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an initial noncompensable evaluation for residuals 
of a shrapnel wound to the left wrist. 

A Board hearing was held in October 2002 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c) (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.

The veteran, via testimony at the October 2002 hearing and in 
an October 2002 statement, requested that his claim for an 
increased evaluation for his post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling, be 
reopened, and also that he be granted service connection for 
impotence as secondary to his treatment for PTSD.  These 
matters are referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
applicable to the veteran's rating claim.

At the October 2002 hearing, the veteran was provided with a 
letter that informed him of the provisions of the VCAA and 
VA's obligations; he acknowledged receipt of it on the 
record.  The claims file does not contain a copy of the 
letter, however, and, in any case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently held that the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) authorizing the Board to render a determination not 
less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A.§ 5103(b), which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, the veteran was last examined for his left wrist 
disability in 1998 and contends that his symptoms have 
worsened since that time.  As such, a contemporary 
examination as to the nature and severity of service-
connected residuals is warranted.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  It should also inform the 
veteran that if he desires to waive his 
right to a one-year period in which to 
submit additional evidence and 
information to the RO, he should provide 
a signed statement affirmatively waiving 
that right.

2.  The RO should specifically request 
the veteran to identify the names and 
addresses of all private or VA medical 
care providers who have treated him for 
his left wrist since in or around January 
2000.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.

3.  In any case, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
physician/physicians with the appropriate 
expertise to evaluate the nature and 
etiology of the orthopedic, muscular, 
neurologic, and skin manifestations of 
the veteran's left wrist disability.  The 
claims file must be provided to the 
examiner(s) and review of such should be 
reflected in the completed examination 
report(s).  The examiner(s) should 
respond to the following:

a)  State the location, nature and extent 
of any identified neurologic involvement 
attributable to the left wrist shrapnel 
wound.  

b)  State the location, nature and extent 
of any identified muscular involvement 
attributable to the left wrist shrapnel 
wound, to include commenting on the 
presence and degree or absence of 
weakness, loss of muscle tissue, 
fatigability, atrophy or incoordination.

c)  State, in degrees, the active and 
passive ranges of left wrist motion.  In 
that regard, the examiners should render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  The examiners should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiners should 
express such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner(s) are unable to answer, 
with a reasonable degree of certainty, he 
or she should so indicate.  The 
examination report(s) should also 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  

d)  The examiner(s) should identify the 
size and location of any left wrist 
scarring, and state whether such is 
painful, tender, elevated or depressed on 
palpation, ulcerated, associated with any 
underlying soft tissue damage, adherent 
to the underlying tissue, or resulting in 
any motion limitation.  The examiner(s) 
should include a discussion as to any 
resulting restrictions on activities.  

4.  The RO should undertake any other 
additional development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

5.  The RO should then readjudicate the 
issue on appeal based on any evidence 
received since its last decision and/or 
supplemental statement of the case on 
this issue, to include based on 
consideration of all potentially 
applicable diagnostic criteria such as 
the criteria pertinent to muscle injuries 
and the old and revised regulations 
pertaining to scarring.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains notice of all evidence and all 
pertinent laws and regulations 
considered, and that also contains notice 
of the reasons and bases for the 
determination.  The veteran and his 
representative should then be afforded an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
unless he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


